Case: 09-51028 Document: 00511274509 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-51028
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE LINO CORDOVA-ZUNIGA, also known as Jose Hernandez, also known
as Jorge Alfred Denova Hernandez, also known as Lino Zuniga, also known as
Jorge Alfredo Danova, also known as Jose Lino Zunigo Guerrero, also known as
Jose Garcia, also known as Jorge Denova, also known as Jose Cordoba, also
known as Joselino Zuniga Hernandez, also known as Jose Lino Zuniga-
Hernandez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1799-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Lino Cordova-Zuniga has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Cordova-Zuniga has not filed a response. Our



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-51028 Document: 00511274509 Page: 2 Date Filed: 10/26/2010

                                No. 09-51028

independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2